Citation Nr: 1454964	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-27 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Prior to June 24, 2009, entitlement to an initial compensable evaluation for bilateral hearing loss disability on an extraschedular basis.

2.  Beyond June 24, 2009, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

In December 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

In a November 2012 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to June 24, 2009, and an evaluation in excess of 10 percent for bilateral hearing loss as of June 24, 2009.  The Board declined to refer the claim for consideration of an extra-schedular rating. 

The Veteran appealed the November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court set aside that portion of the Board's November 2012 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted and remanded the matter for further proceedings consistent with the decision.  The May 2014 Decision did not disturb the Board's findings regarding the schedular rating of the bilateral hearing loss disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The May 2014 Memorandum Decision determined the Board failed to provide an adequate statement of reasons or bases regarding its denial of referral for an extraschedular rating for the Veteran's claims of increase for bilateral hearing loss disability.  With regard to the schedular rating, the Board noted that the results of the audiometric testing did not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, when addressing whether referral for an extraschedular rating was warranted, the Board found that the Veteran's struggle to comprehend verbal conversations was a factor contemplated in the regulations and criteria as defined.

The Court noted, however, that the 2009 VA audiological report reflected that the disability had "significant" effects on the Veteran's occupation and caused significant difficulty hearing and understanding speech.  The Court felt that the Board failed to explain how a noncompensable or a 10 percent rating took into consideration the record evidence that the Veteran had a "significant" difficulty hearing and understanding speech that had significant effects on his occupation.  Specifically, the Court found it was unclear whether the Board understood the word "significant" to be an overstatement by the audiologist in relation to other record evidence or how a noncompensable or 10 percent disability rating might take into consideration the report of significant problems by the 2009 VA audiologist, which appear to reflect greater impairment that what the audiologist might expect for the average person with hearing loss.  

In light of the concerns expressed by Court, this case is being remanded for referral of the Veteran's claim for increased ratings for his bilateral hearing loss disability to the Under Secretary for Benefits or the Director, Compensation, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the Director of Compensation for consideration of entitlement to increased ratings for bilateral hearing loss, for each period on appeal, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  Associated any decision or memoranda issued by the Director with the claims file.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




